DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because is not concise and employs legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that claims 1-19 are directed to an apparatus. However, the claims mention broad, unspecified first fluid and second fluid that are not positively claimed as elements of the apparatus. The fluids are mentioned in terms of intended use and do not further structurally limit the claimed apparatus. The fluids are considered as materials intended to be or can be worked. The intended and possible uses of the claimed apparatus do not provide for structural limitations.  There is no requirement for the apparatus to be used in any process at all, including with any fluids as intended by applicant.

	It is noted that the claims nor specification define any “fluid input junction” and “fluid output junction”. It is presumed that phrases respectively refer to fluid junctions 52 and 56 of the specification. 
	It is noted that there is no structural distinction provided for in the claims between the fluid input junction and fluid output junction. They are not precluded from being one in the same. If applicant intends for the device to comprise a first junction and second junction that is different from the first junction, then the claims should clearly provide for such. (for example, see claim 2). 
	It is noted that the phrase “output” does not provide for any further structure of the channel. The channel is considered as being a third microfluidic channel. 
	As to claim 10, it is noted that the claims do not structurally define a microfluidic chamber. However, in view of the drawings (Figs. 7-8, 16), it is noted that such a chamber is not an enclosed structure, or structure that surrounds the fluidic actuators. The chambers appear to be indentions, grooves, steps, etc. formed by a wall (change in wall width) of the of the output channel. 
	It is noted that each item in the list of alternatives in each of the groups of claims 15 are not structurally defined, distinguished from each other.  All of the alternatives are not mutually exclusive. For example, in claim 15, reaction chamber can be a reservoir and vice versa. Furthermore, the other chambers, columns can be categorized as reservoirs and/or reaction 
	It is noted that any structure capable producing, providing force to a fluid resulting in movement/flow of the fluid is an “inertial pump”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 11, 13, 15, 18-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how claims 5-8 further structurally limit the invention because the claims do not provide for any additional structural elements nor further structurally limit any prior positively claimed element. The claims recite various respective “is to…” and “thereby…” clauses that are directed to further respective intended, possible uses of the respective first and second fluid actuators. (See claim interpretations above). The first and second fluid actuators of claims 1 and 4 is the same as that of claims 5-8.  
	As to claims 11 and 13, it is unclear what is structurally meant by the phrase “controller to…” what follows the phrase is process steps that do not further structurally limit the 
	It is unclear how claim 15, further structurally limits the invention. The claims recites that the microfluidic output channel is couplet to at least one of a list of alternatives. Reciting that a prior positively claimed element is coupled to a further structure that has not been previously positively claimed as an element of the invention does not require the latter structure to be an element of the claimed device. Therefore, none of the list of alternatives are not claimed as elements of the device. If applicant intends to require one of the alternatives to be an element of the claimed device, then the claim should be drafted to clearly provide for such.  For example…further comprising at least one of …fluidically coupled to the microfluidic channel. It appears as if the term “and” in the list of alternatives should be “or”.
	As to claim 16, it is noted that pumps are mechanical devices and can be broadly classified as such. 
	As to claim 18, it is unclear what is the structural nexus of the a fluidic actuator of claim 17 and the first inertial pump because the specification discloses that a fluidic actuator is a pump. It is unclear if they are one in the same or different.  
	 As to claim 19, it is unclear what is the structural nexus of the a fluidic actuator of claim 17 and the second inertial pump because the specification discloses that a fluidic actuator is a pump. It is unclear if they are one in the same or different. If is further noted that there is no structural distinction between the first and second inertial pumps provided for in the claim. 
	As to claim 22, it is unclear if the claim is intended provide for an additional pumping step or if the claim is intended to further define the prior pumping step of claim 20 the pumping step of claim 20 already provides for the first and second fluids being pumped into the microfluidic outlet channel. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lee, Hing Wah, WO2013/066145.
Lee discloses a microfluidic device is known, which comprises a first and a second microfluidic channels transporting a first and a second liquid, a microfluidic control device located in the microfluidic discharge channel for pumping the first liquid into the discharge channel from the first channel and the second liquid into the discharge channel from the second channel; a third and a fourth microfluidic channels, which are interconnected via liquid with the discharge channel at the outlet of the liquid connection; wherein the control device is 
As to claim 20 as in disclosed in the reference there is known a method for using a microfluidic device, including pumping, wherein the inertial pump includes a first fluid control device disposed in the microfluidic discharge channel of the first and second liquids into the discharge passage, the first and second liquids being pumped from the first and second microfluidic channels, interconnected with the discharge channel at the outlet of the liquid connection.
Claim(s) 1-11 and 13-22 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Blaga et al., US 2010/0303687.
Blaga discloses a microfluidic device comprising a first channel (107) and a second channel (108) that are fluidically connected to a mixing channel (110) (output channel). A first in-line diaphragm valve (507) is placed along the first channel. The channels are connected at a common junction. A second in-line diaphragm valve (505) is placed along the second channel. Two in-line valves (511 and 513; first and second fluid actuators; membrane/diaphragm pumps…within chambers; paragraphs 0044-45) are positioned along the mixing channel. The first pump can move liquids from the first channel to the mixing channel or vice-versa. The 
As to claims 11, 13, and 20-22, the device includes a programmed computer (controller) that controls the device to transport and mix fluids within the device. (paragraphs 0009, 93, 142, claim 35). 
	As to claims 14-15, the mixing channel can have a chamber of variable cross-sectional area. The shape of the chamber can be oval 201, spherical, or rectangular. In some embodiments of the invention, the chamber can be irregularly shaped to improve mixing of fluids passing through the chamber. (paragraph 0088, 0145 Fig. 10). By pneumatically actuating the valves in various sequences, liquids can be pumped between chambers. The chambers can be provided with reagents to allow reactions. (paragraph 0144).  The device can include one or more reservoirs capable of containing a sample or a reagent (e.g., enzymes, labeled nucleotides, affinity reagents). The reservoir is preferably fluidly coupled to one or more of the microchannels or valves. (paragraphs 0090, 93, 147-149). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9, 11, 16, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee WO2013/066145 as applied above in further view of Lee, Hing Wah WO 2011/122932.
Lee ‘145 does not disclose a second fluid actuator disposed in the microfluidic output channel. 
Lee ‘932 discloses a microfluidic device is known which comprises a second liquid control device located in a microfluidic discharge channel configured to mix the first liquid and the second liquid in the discharge channel, transfer the first and the second liquids into the discharge channel; the inertial pump comprises at least one of thermal, electrostatic membrane, piezoelectric control devices. (p. 5 lines 13-17, p. 6, p. 8 lines 7-20, p. 9, fig. 1).
. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaga et al. as applied above.
Blaga et al. does not specificity that the first and second microfluidic channels are connected to the microfluidic output channel at the fluid junction at different angles.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).

It would have been within the predictability, knowledge, and skills of one of ordinary skill in the art before the effective filing date of the invention to recognize that the channels may be connected at the junction at different angles (as a design choice) such to accommodate the channels within the boundaries of dimensions of the device and to vary and control, optimize the fluid flow through the channels to achieve desired results. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No.US 9,395,050. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent disclose the same or structural equivalents of each of the elements of the instant claims.
Claims 1, 3, 16-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6-7 of U.S. Patent No.US 10,197,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claims 1, 3, 11, 13, 15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10, 13, and 15 of copending Application No. 16/303,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent disclose the same or structural equivalents of each of the elements of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 11, 13, 15-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 14-15 of copending Application No. 16/317,429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent disclose the same or structural equivalents of each of the elements of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798